In a proceeding pursuant to CPLR article 78 to review a determination of the Planning Board of the Town of New Windsor dated June 12, 2002, which granted site plan approval for the construction of a supermarket, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Orange County (Adler, J.), entered November 12, 2002, which granted the motion of the respondent Martin’s Foods of South Burlington, Inc., to dismiss the petition on the ground that the petitioner lacked standing and dismissed the petition.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly concluded that the petitioner failed to establish that it had standing to bring the proceeding (see Society of Plastics Indus. v County of Suffolk, 77 NY2d 761 [1991]; Matter of Sun-Brite Car Wash v Board of Zoning & Appeals of Town of N. Hempstead, 69 NY2d 406, 409-410 [1987]). Accordingly, the Supreme Court correctly granted the motion to dismiss the petition for lack of standing.
The petitioner’s remaining contentions are without merit. Smith, J.P., Crane, Mastro and Rivera, JJ., concur.